People v Tompkins (2017 NY Slip Op 07198)





People v Tompkins


2017 NY Slip Op 07198


Decided on October 12, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 12, 2017

Manzanet-Daniels, J.P., Mazzarelli, Webber, Oing, JJ.


345/13 4674 4673

[*1]The People of the State of New York, Respondent, 
vUlysses Tompkins, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Sara N. Maeder of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Sheila O'Shea of counsel), for respondent.

Judgment, Supreme Court, New York County (Thomas Farber, J.), rendered October 14, 2014, as amended October 17, 2014, convicting defendant, upon his plea of guilty, of burglary in the first degree and robbery in the first degree, and sentencing him, as a second violent felony offender, to concurrent terms of 10 years, unanimously affirmed. Order, same court and Justice, entered on or about May 25, 2016, which denied defendant's CPL 440.20 motion to set aside the sentence, seeking, among other things, a new determination of the length of the final order of protection, unanimously modified, on the law, the matter remanded for a new determination of the duration of the order, and otherwise affirmed.
The court properly denied defendant's motion to withdraw his guilty plea. The record as a whole establishes that the plea was knowingly, intelligently and voluntarily made. The circumstances of the plea were not coercive (see People v Fiumefreddo, 82 NY2d 536, 544 [1993]), notwithstanding the fact that the court warned defendant that the plea offer would be revoked if not accepted within the 24-hour period given to defendant to consider it, "because defendant had already received an extensive opportunity to consider the strength of the People's case and confer with counsel about the advisability of pleading guilty" (see People v Luckey, 149 AD3d 414, 415 [1st Dept], lv denied 29 NY3d 1082 [2017]). The court's discussion of defendant's possible sentencing exposure was not coercive (see People v Pagan, 297 AD2d 582 [1st Dept 2002], lv denied 99 NY2d 562 [2002]). Defendant received a reasonable opportunity to present all of his claims, and any claim of innocence was contradicted by his admissions during the plea. We have considered and rejected defendant's remaining claims regarding the plea.
As the People concede, the expiration date of the order of protection is erroneous because it was calculated without taking jail time credit into account (see People v Jackson, 121 AD3d 434 [1st Dept 2014]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 12, 2017
CLERK